SMITH, J.
Stripped of a mass of nonessentials, the case made below and on this appeal presents the one question of fact. Was appellee the Southland Greyhound Lines, Incorporated, indebted to D. C. Howard, judgment debtor of appellant, Reed Automobile Company, Incorporated, on April 1, 1930, the date appellee was served with writ of garnishment in this proceeding requiring it to answer as garnishee?
The trial court resolved the issue against appellant, upon ample if not wholly uncontro-verted testimony, and that settled the case, both below and on this appeal.
All of appellant’s propositions are overruled, and the judgment is affirmed.